DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, line 1 “are” should be “is”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 3, “the light detected by the split photodetector sensor” lacks antecedent basis.  The examiner presumes that “light emitted by the light source and detected by 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14, 16 and 18 of U.S. Patent No. 10,613,249 (the ‘249 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Claims 1-2 of the present application are anticipated by claims 1 and 5 of the ‘249 patent.
	Claims 9-10 of the present application are anticipated by claims 14, 16 and 18 of the ‘249 patent.
	Claims 15-16 of the present application are anticipated by claims 14, 16 and 18 of the ‘249 patent.

Claims 9-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,128,013 (the ‘013 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Claims 9-10 of the present application are anticipated by claims 10-12 of the ‘013 patent.
	Claims 15-16 of the present application are anticipated by claims 10-12 of the ‘013 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0031716 to Gunawan et al. (Gunawan).

	Regarding claim 1, Gunawan discloses a system, comprising:
	a parallel dipole line trap comprising a diamagnetic object positioned between a plurality of dipole line magnets (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, PDL trap including diamagnetic object in the form of trapped rod positioned between a plurality of PDL magnets; also see paragraph 27, diamagnetic cylindrical object in the form of “a trapped rod”); and
	a split photodetector sensor positioned adjacent to the parallel dipole line trap, wherein the split photodetector sensor detects a displacement of the diamagnetic object (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, light source in combination with photodetectors; Gunawan’s light source in combination with photodetectors detects displacement of the diamagnetic object; see, e.g., paragraphs 39-40).

	Regarding claim 2, Gunawan discloses wherein the split photodetector sensor comprises:
	a light source positioned adjacent to a first side of the parallel dipole line trap (see Gunawan as applied to claim 1, particularly Figs. 3-4, light source); and
	a plurality of photodetectors positioned adjacent to a second side of the parallel dipole line trap (see Gunawan as applied to claim 1, particularly Figs. 3-4, photodetectors).

	Regarding claim 3, Gunawan discloses a processor, operatively coupled to the split photodetector sensor, that determines the displacement based on the light detected by the split photodetector sensor (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular).

	Regarding claim 9, Gunawan discloses a method, comprising:
	projecting light towards a first side of a parallel dipole line trap, wherein the parallel dipole line trap comprises a diamagnetic object levitating between a plurality of dipole line magnets (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, PDL trap including diamagnetic object in the form of trapped rod levitating between a plurality of PDL magnets, with light source projecting light towards a first side of the PDL trap; also see paragraph 27, diamagnetic cylindrical object in the form of “a trapped rod”; also see paragraph 28); and
	determining a displacement of the diamagnetic object based on a presence of the light at a second side of the parallel dipole line trap (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, see paragraphs 39-40 in particular).

	Regarding claim 10, Gunawan discloses detecting the light at the second side of the parallel dipole line trap by a split photodetector sensor (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, split photodetector sensor in the form of light source in combination with photodetectors; Gunawan’s light source in combination with photodetectors detects displacement of the diamagnetic object; see, e.g., paragraphs 

	Regarding claim 14, Gunawan discloses wherein the determining is performed by a processor (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular).

	Regarding claim 15, Gunawan discloses an apparatus comprising:
	a parallel dipole line trap comprising a diamagnetic object positioned between a plurality of dipole line magnets (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, PDL trap including diamagnetic object in the form of trapped rod positioned between a plurality of PDL magnets; also see paragraph 27, diamagnetic cylindrical object in the form of “a trapped rod”); and
	sensory circuitry positioned adjacent to the parallel dipole line trap, and comprising a photodetector to detect a displacement of the diamagnetic object (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, photodetectors for detecting displacement of the diamagnetic object; see, e.g., paragraphs 39-40).

	Regarding claim 16, Gunawan discloses a light source positioned adjacent to a first side of the parallel dipole line trap, wherein the photodetector is a split photodetector positioned adjacent to a second side of the parallel dipole line trap (see Gunawan as applied to claim 15, particularly Figs. 3-4, light source).

control circuitry, operatively coupled to the sensory circuitry, and comprising a processor that determines a position of the diamagnetic object based on the displacement (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 4-8, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunawan.

Regarding claim 4, Gunawan as applied to claim 1 is not relied upon as explicitly disclosing:
a plurality of electrodes at least partially surrounding the diamagnetic object; and
a capacitance sensor connected to the plurality of electrodes and the plurality of dipole line magnets, wherein the capacitance sensor measures a capacitance of the plurality of electrodes.

	Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes at least partially surrounding a diamagnetic object are provided, with a capacitance sensor being connected to the plurality of electrodes and a plurality of dipole line magnets, and with the capacitance sensor measuring a capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to B read out from the system).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan as applied to claim 1 to further include a plurality of electrodes at least partially surrounding the diamagnetic object and a capacitance sensor connected to the plurality of electrodes and the plurality of dipole line magnets, wherein the capacitance sensor measures a capacitance of the plurality of electrodes, as this provides an additional manner by which the position of the diamagnetic object may be determined (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 5, Gunawan discloses wherein the capacitance of the plurality of electrodes are based on a position of the diamagnetic object between the plurality of electrodes (see Gunawan as applied to claim 4, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 6, Gunawan as applied to claim 4 at least suggests a processor operatively coupled to the split photodetector sensor and the capacitance sensor, wherein the processor determines a position of the diamagnetic object based on a measurement selected from a group consisting of a differential light detected by the split photodetector sensor and a differential in the capacitance measured by the capacitance sensor (see Gunawan as applied to claim 1, e.g., Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular; also see Gunawan as applied to claim 4, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, microcomputer; the examiner notes that in the cited combination of the embodiments of Figs. 3-4 and Figs. 7-8 as applied to claim 4, use of a single microprocessor versus multiple processors for determining a position/displacement of the diamagnetic object is merely a matter of design choice and therefore does not represent a patentable advance over the teachings of Gunawan).

	Regarding claim 7, Gunawan discloses a voltage source connected to the plurality of electrodes (see Gunawan as applied to claims 4 and 6, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, AC voltage source VS connected electrodes #1 and #2 via resistors R).

	Regarding claim 8, Gunawan discloses electrode drive circuitry connected to the plurality of electrodes that splits an input drive signal to drive an electrode from the plurality of electrodes (see Gunawan as applied to claims 4 and 6-7, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, each of resistors R).

	Regarding claim 11, Gunawan as applied to claim 9 is not relied upon as explicitly disclosing applying a bias voltage to an electrode that at least partially surrounds the diamagnetic object to change an electric potential of the parallel dipole line trap and control the displacement of the diamagnetic object.  Gunawan 

	Regarding claim 12, Gunawan as applied to claim 11 is not relied upon as measuring a capacitance of the parallel dipole line trap, wherein the determining the displacement of the diamagnetic object is further based on the capacitance.  Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes at least partially surrounding a diamagnetic object are provided, with a capacitance sensor being connected to the plurality of electrodes and a plurality of dipole line magnets, and with the capacitance sensor measuring a capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-B and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan as applied to claim 11 to further include measuring a capacitance of the parallel dipole line trap, wherein the determining the displacement of the diamagnetic object is further based on the capacitance, as this provides an additional manner by which the position of the diamagnetic object may be determined (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 13, Gunawan as applied to claim 9 is not relied upon as splitting an electrical input signal into an electrode drive signal that is directed to an electrode positioned adjacent to the diamagnetic object.  Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes at least partially surrounding a diamagnetic object are provided, with a capacitance sensor being connected to the plurality of electrodes and a plurality of dipole line magnets, and with the capacitance sensor measuring a capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC S, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets and connected to electrodes #1 and #2 via resistors R; note that resistors R split an electrical input signal into electrode drive signals that are directed to electrodes #1 and #2 positioned adjacent to the trapped rod; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan as applied to claim 9 to further include splitting an electrical input signal into an electrode drive signal that is directed to an electrode positioned adjacent to the diamagnetic object, as this provides an additional manner by which the position of the diamagnetic object may be determined (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 18, Gunawan as applied to claim 17 is not relied upon as wherein the sensory circuitry further comprises a capacitance sensor to measure a differential capacitance of a plurality of electrodes comprised within the parallel dipole line trap, and wherein the processor determines the position of the diamagnetic object based further on the differential capacitance.  Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes at least partially surrounding a diamagnetic object are provided, with a capacitance sensor being connected to the plurality of electrodes and a plurality B and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets and connected to electrodes #1 and #2 via resistors R; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan as applied to claim 17 such that the sensory circuitry further comprises a capacitance sensor to measure a differential capacitance of a plurality of electrodes comprised within the parallel dipole line trap, and wherein the processor determines the position of the diamagnetic object based further on the differential capacitance, as this provides an additional manner by which the position of the diamagnetic object may be determined (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 19, Gunawan as applied to claim 18 discloses electrode drive circuitry, operatively coupled to the parallel dipole line trap, and that supplies a voltage to change an electrostatic potential of the plurality of electrodes (see 

	Regarding claim 20, Gunawan as applied to claim 19 discloses wherein the electrode drive circuitry generates the voltage by splitting an input drive signal and supplies the voltage to an electrode positioned adjacent to the diamagnetic object (see Gunawan as applied to claim 18, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, each of resistors R splits an input drive signal in the form of VS and supplies the voltage to electrodes #1 and #2 positioned adjacent to the trapped rod).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	McDonald, Rotational Stability of a Diamagnetic Rod, Laboratories, Princeton University, 2017 relates to levitation of diamagnetic objects.
	B. Ando, S. Baglio, V. Marletta and A. Valastro, "A Short-Range Inertial Sensor Exploiting Magnetic Levitation and an Inductive Readout Strategy," in IEEE Transactions on Instrumentation and Measurement, vol. 67, no. 5, pp. 1238-1245, May 2018 relates to a low-cost levitation architecture, for the implementation of a highly sensitive inertial sensor to measure displacement and acceleration.
	US 2017/0301445 to Gunawan relates to techniques for tuning magnetic potential using a variable gap in a parallel dipole line (PDL) trap.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863